Citation Nr: 9917808	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for asthma.

3.  Whether an appeal was perfected with respect to a claim 
of entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

4.  Whether an appeal was perfected with respect to a claim 
of entitlement to an earlier effective date for the award of 
a 50 percent evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
December 1995.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Since an initial determination by the RO in June 1996, the 
veteran has filed several additional claims for VA 
compensation.  Accordingly, one of the matters the Board must 
address is which issue or issues are properly before it at 
this time.  This question will be addressed, in part, in the 
REMAND section of this determination, along with the 
veteran's claim of entitlement to service connection for 
asthma.

In December 1998, the veteran testified before a Member of 
the Board.  In February 1999, the veteran was notified that 
the VA no longer employs the Board Member who conducted the 
hearing.  The veteran was asked if she wished a second 
hearing.  The veteran was notified that if she did not 
respond within 30 days from the date of this letter the Board 
would assume that she did not require an additional hearing.  
No response has been received from the veteran.  Accordingly, 
while the undersigned has reviewed the veteran's testimony, 
an additional hearing is not required.  

At the December 1998 hearing, the veteran raised the issue of 
entitlement to a total disability evaluation due to her 
service-connected disabilities.  This issue has not been 
addressed by the RO and is not before the Board at this time.  
See 38 U.S.C.A. § 7105(a) (West 1991).  The RO is requested 
to adjudicate this claim.  


FINDING OF FACT

The claim of entitlement to service connection for right ear 
hearing loss is not meritorious on its own or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records make no reference to right ear 
hearing loss.  In an audiological evaluation in April 1992, 
pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
15
LEFT
60
80
100+
80
85

Speech audiometry readings were not performed at that time.

In October 1985, a service evaluation board noted profound 
unilateral sensorineural hearing loss of the left ear.  
Significantly, no reference is made to right ear hearing 
loss.  The veteran was discharged from active service in 
December 1995.

In a VA audiological evaluation in May 1996, the veteran 
reported left ear hearing loss in 1983 with a slow 
progression in severity over the past 14 years.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
10
LEFT
75
105
105
100
105+

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of zero percent in the left 
ear.  The audiologist found hearing within normal limits in 
the right ear through 6 Khz.  Excellent speech discrimination 
in the right ear was found.  

In a June 1996 rating determination, service connection was 
awarded for left ear sensorineural hearing loss.  In a 
September 1996 rating determination, the claim of entitlement 
to service connection for right ear hearing loss was found 
not well grounded.

Post service medical evidence of record reveals no treatment 
or complaints regarding right ear hearing loss.  In a 
February through March 1997 VA hospitalization, left sided 
hearing loss was noted.  No reference was made to right ear 
hearing loss.  

At a hearing held before the Board in December 1998, the 
veteran noted that she was exposed to acoustic trauma during 
her active service, including exposure to loud jet noises.  
The veteran also noted that hearing in her right ear gets 
weaker every year.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If she has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With regard to hearing loss, if a disorder is a chronic 
disease of the nervous system, such as sensorineural hearing 
loss, service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Entitlement to service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (1998), as amended, 59 
Fed.Reg. 60560 (1994) (the Board notes that the wording of 
this regulation was changed, but the substance of the 
regulation was not changed), which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

In the veteran's case, with respect to the first prong of 
Caluza analysis, a review of the audiological testing 
performed during the veteran's active service indicates 
normal right ear hearing.  As correctly noted by the 
veteran's representative at the hearing held in December 
1998, under the case law this does not forever prohibit an 
award of service connection for right ear hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  With respect to 
the current claim, however, the fact remains that the 
claimant has not come forward with evidence of a current 
hearing disability of the right ear.  Given the requirement 
that a hearing disability for VA purposes can only be 
established by audiometric testing, the appellant is not 
competent to establish the existence of such a disability by 
lay evidentiary assertions.  Thus, she has not satisfied the 
first element of a well-grounded claim.  Furthermore, with 
regard to the third prong of the Caluza analysis, no health 
care provider has diagnosed the veteran with current right 
ear hearing loss and associated that right ear hearing loss 
to active service.  The undersigned must find the claim of 
entitlement to service connection for right ear hearing loss 
to be not well grounded as a matter of law. 

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise her to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).   However, 
neither the Board nor the RO is on notice of the existence of 
any evidence which exists that, if true, would make the 
veteran's claim for service connection plausible.  Therefore, 
a remand of issue to the RO is unwarranted.  Accordingly, the 
claim is denied.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

As noted above, one of the matters the Board must address is 
which issue or issues are properly before it at this time.  
Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1998).

In February 1996, the veteran filed her initial claim for VA 
compensation.  This claim was addressed by the RO within a 
June 1996 rating determination.  The VA never received a 
notice of disagreement to this determination.  In September 
1996, the RO found the veteran's claims of service connection 
for hearing loss and asthma to be not well grounded.  The 
veteran did not immediately file a notice of disagreement to 
this determination.  Instead, in March 1997, she filed 
additional claims for VA compensation, including a request 
for reevaluation of her service-connected post-traumatic 
stress disorder (PTSD).  At this time, based on the June 1996 
rating determination, the service-connected PTSD had been 
evaluated as 10 percent disabling. 

In a June 1997 rating determination, an increased evaluation 
for PTSD was awarded based on the veteran's March 1997 claim.  
The veteran was awarded a 50 percent evaluation for PTSD from 
February 1997.  She was also awarded a temporary total 
disability evaluation due to a recent hospitalization caused 
by her PTSD in February 1997.  The veteran received notice of 
this determination in June 1997.

In September 1997, the veteran filed a specific notice of 
disagreement to a rating decision dated September 6, 1996.  
At that time, no reference to the June 1997 determination is 
made.  A statement of the case on the issue of whether the 
claims of service connection for hearing loss and asthma were 
well grounded was issued by the RO in September 1997.  A 
timely substantive appeal to the September 1997 statement of 
the case was received by the veteran in November 1997.  As a 
result, the claims of entitlement to service connection for 
right ear hearing loss and asthma are before the Board at 
this time.  

At that time, the veteran also noted that she wished to 
continue her appeal for an earlier effective date for her 
PTSD and an increased evaluation for this disability.  
Consequently, the November 1997 substantive appeal was also 
found by the RO to be a timely notice of disagreement to the 
June 1997 rating determination.  

In December 1997, the RO issued a statement of the case 
regarding the issues of entitlement to an increased 
evaluation for the veteran's PTSD as well as an earlier 
effective date for this disability evaluation.  However, a 
substantive appeal to the December 1997 statement of the case 
has not been received.  Written argument prepared by the 
veteran's representative in May 1998 made reference solely to 
the issue of service connection for hearing loss of the right 
ear and for asthma. 

At the hearing held in December 1998, the veteran and her 
representative addressed the issues of entitlement to an 
increased evaluation for PTSD as well as the issue of 
entitlement to earlier effective date for the evaluation of 
PTSD.  However, as the veteran has not filed a substantive 
appeal to the December 1997 statement of the case, the issue 
of entitlement to an increased evaluation for PTSD and an 
earlier effective date for the evaluation of PTSD does not 
appear to be before the Board at this time.  YT v. Brown, 
9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 (1993).  

It does not appear that the veteran has yet filed a 
substantive appeal to the December 1997 statement of the 
case.  Notwithstanding, in light of the procedural history 
cited above and the Court's recent determination in Marsh v. 
West, 11 Vet. App. 468 (1998), it is the opinion of the Board 
that veteran should be afforded the opportunity to present 
evidence and argument as to whether she has filed a valid 
substantive appeal with regard to the issues of entitlement 
to an increased evaluation for PTSD and an earlier effective 
date for this evaluation

It must be noted that the issue of entitlement to a total 
disability evaluation based on the veteran's 
service-connected disabilities is currently before the RO.  
The adjudication of his claim would include the issue of 
whether the veteran is entitled to an increased evaluation 
for her service-connected PTSD.  An evaluation of this 
disability by the RO may render this problem moot.  However, 
while this issue is currently before the RO, it is not appear 
to be before the Board.  

With regard to the issue of an earlier effective date, the 
veteran has contended that she is entitled to a 50 percent 
evaluation for PTSD from the date of her discharge from 
active service.  However, in order for the veteran to prevail 
in this claim, the VA would be required to find clear and 
unmistakable error within the June 1996 rating determination, 
which found the veteran's PTSD to be only 10 percent 
disabling at that time.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994).  

With regard to the veteran's claim of entitlement to service 
connection for asthma, as noted above, the veteran has filed 
a timely substantive appeal to the September 1997 statement 
of the case.  Accordingly, this issue is before the Board at 
this time.
The RO has determined that this claim is not well grounded 
based on the May 1996 VA evaluation that found the veteran's 
respiratory system to be entirely clear.  The examiner noted 
that the veteran had no cough or other respiratory symptoms 
"at this time."  However, the examiner also diagnosed the 
veteran with a history of asthma.  Service medical records 
clearly reveal treatment for a respiratory difficulty.  In a 
May 1995 addendum to the physical evaluation board report, 
the veteran was noted to have a 12-year history of reactive 
airway disease and asthma.  Symptoms at that time included 
nasal congestion, post nasal drip, occasional sinus 
headaches, occasional hoarseness, a cough productive of clear 
phlegm, and a wheeze following viral illness or allergy.  The 
pulmonary specialist noted a normal airflow with occasional 
asthmatic attacks consistent with reactive airway disease.  
At that time, the examiner concluded that the asthma did not 
exist prior to enlistment.

Under 38 C.F.R. § 3.344(a) (1998) the Board must ensure that 
the entire record of examinations and the medical industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of a general examination 
and the entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations.  Ratings on account 
of diseases subject to temporary or episodic improvement, 
which include "bronchial asthma," will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants a conclusion that 
sustained improvement has been demonstrated.  While the 
veteran is not currently service connected for asthma, the 
Board believes that 38 C.F.R. § 3.344(a) and the veteran's 
service medical records must be taken into consideration in 
the determination of this claim.  The May 1996 VA evaluation 
does not clearly conclude that the veteran does not have 
asthma.  While noting no respiratory disorder at that time, 
the examiner did note a history of asthma, indicating that 
this condition may exist.  In light of the veteran's service 
medical records, which indicate treatment for asthma or an 
asthmatic condition, the Board believes that additional 
development of this issue must be performed.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran and her representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely appeal has been submitted on the 
issue of entitlement to an increased 
evaluation for PTSD and on the issue of 
entitlement to an earlier effective date 
for the award of a 50 percent evaluation 
for this disability.  Thereafter, if the 
veteran disputes this determination, the 
RO should make a formal adjudication on 
the matter of whether a timely 
substantive appeal has been submitted on 
these issues.

2.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran and her 
representative should be informed of the 
right to file a notice of disagreement 
with that determination.  If a notice of 
disagreement is received, appropriate 
appellate procedure should be followed.  

3.  The RO should arrange for a VA 
pulmonary examination to determine 
whether the veteran suffers from asthma 
or a respiratory condition associated 
with her active service.  The purpose of 
this evaluation is to determine whether 
the veteran currently has asthma or any 
respiratory disorder associated with her 
active service.  The claims folder, or 
the pertinent medical records contained 
therein, including the service medical 
records and the VA examination of May 
1996, must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
questions:

(a)  Does the veteran suffer from asthma?

(b)  If an asthma condition is found, the 
examiner must indicate whether this 
condition is related to the veteran's 
active service.

(c)  Does the veteran suffer from a 
respiratory disorder, other than asthma, 
associated with her active service?

4.  After the development of requested 
has been completed, the RO should review 
the examination report to ensure that 
it's in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
asthma should be adjudicated by the RO.  

If the benefits sought on appeal are not granted, the veteran 
and her representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

The veteran is again advised that any additional claims will 
not be before the Board unless the determination of the RO is 
unfavorable and the veteran files a notice of disagreement 
and completes all procedural steps necessary to appeal a 
claim to the Board in accordance with 38 U.S.C.A. § 7105 
(West 1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


